NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 21, 2015* 
                                  Decided April 22, 2015 
                                               
                                           Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐3270 
                                                  Appeal from the 
ABEL LUCIO,                                       United States District Court for the 
      Plaintiff‐Appellant,                        Southern District of Illinois. 
                                                   
      v.                                          No. 11‐cv‐00979‐MJR‐SCW 
                                                   
VENERIO M. SANTOS, et al.,                        Michael J. Reagan, 
      Defendants‐Appellees.                       Chief Judge. 
 
                                               

                                        O R D E R 
       
      In this action under 42 U.S.C. § 1983 and state law, Illinois prisoner Abel Lucio 
complains about medical care he received from a prison physician. The district court 
granted summary judgment for the physician, and Lucio appeals. We affirm the 
judgment.       
       
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐3270                                                                           Page 2 
 
         We recount the facts in the light most favorable to Lucio, as the party opposing 
summary judgment. See Armato v. Grounds, 766 F.3d 713, 719 (7th Cir. 2014). A few days 
after his transfer to Centralia Correctional Center, Lucio was attacked by two inmates 
who suspected him of previously working as an informant for prison guards. They 
wrestled Lucio to the ground, pulled down his pants and underwear, and poked his 
anus with a hard object while threatening to kill his sister. The next day one of those 
inmates saw Lucio talking to a guard and started poking him. Lucio responded by 
hitting the attacker in the face with his Bible. The two men were separated and a guard 
took Lucio to the infirmary.     
          
         A nurse examined Lucio, and then the guard took him to see prison physician 
Venerio Santos, an employee of Wexford Health Sources. According to Lucio’s 
complaint, he told Dr. Santos that he had not been raped the day before by the two 
inmates and did not want a rectal exam, but the doctor performed the exam anyway. 
Lucio was then taken to segregation, where other guards passing by his cell laughed at 
him, Lucio thought, because he had been sexually assaulted. The next day Lucio tried to 
kill himself by taking 29 acetaminophen pills. He was briefly hospitalized but, after 
returning to the prison, assured infirmary staff that he had no other medical problems.   
          
         Because of the suicide attempt, Dr. Santos restricted Lucio’s access to his monthly 
allotment of acetaminophen and told Lucio that the medication would be issued as 
needed. At the time Lucio was sleeping on a hard bunk with no sheets or blankets, and 
after a few days, he began complaining to nurses that an old shoulder injury had flared 
up and become painful. He also announced that he was going on a hunger strike. A few 
days later he complained about his shoulder pain to Dr. Santos, but the physician 
declined to dispense painkillers because Lucio was on a hunger strike. (Dr. Santos 
averred that he visited with Lucio and Lucio declined treatment, but we take as true 
Lucio’s version of events.) Lucio saw Dr. Santos again a few days after ending his 
hunger strike, and this time the doctor prescribed Ibuprofen for Lucio’s shoulder. But no 
one filled that prescription before Lucio was transferred to another prison three days 
later.     
          
         In his complaint Lucio claimed that Dr. Santos had been deliberately indifferent 
to his shoulder pain by withholding pain medication and had violated Illinois law by 
performing the rectal exam without consent. Lucio also raised claims against two prison 
guards, but he has abandoned those claims on appeal, so we need not discuss them 
further.   
No. 14‐3270                                                                           Page 3 
 
        In granting summary judgment for Dr. Santos, the district judge first reasoned 
that Lucio could not prevail on his claim of deliberate indifference because, the judge 
said, Lucio had not presented evidence that his shoulder pain was objectively serious or 
that the doctor acted improperly. The judge explained that Dr. Santos had a legitimate 
medical reason for initially withholding acetaminophen (Lucio’s hunger strike would 
have made taking painkillers harmful) and could not be responsible for other staff who 
neglected to fill the prescription he issued after Lucio had resumed eating. The judge 
declined to exercise supplemental jurisdiction over Lucio’s state‐law claim about the 
rectal exam. 
         
        On appeal Lucio first argues that Dr. Santos’s decision to withhold pain 
medication while he was on his hunger strike went beyond the bounds of professional 
judgment. He further insists that Dr. Santos, who had seen him only a few times, was 
deliberately indifferent because, in Lucio’s opinion, the doctor must have known about 
his complaints of pain to the nursing staff and should have known that the prescription 
he eventually issued did not get filled. Lucio takes issue, too, with the district court’s 
conclusion that his shoulder pain did not constitute a serious medical need. We bypass 
this last question, however, because we agree with the district court that no inference of 
deliberate indifference is raised by Lucio’s evidence.   
         
        To survive summary judgment on his theory that the doctor unconstitutionally 
denied him acetaminophen during his hunger strike, Lucio needed to present evidence 
that “no minimally competent” doctor would have made the same decision. See Sain v. 
Wood, 512 F.3d 886, 894–95 (7th Cir. 2008). Federal courts will not second‐guess a prison 
physician’s treatment decision unless that choice was so “significant a departure from 
accepted professional standards or practices” that it’s questionable whether the 
physician actually exercised professional judgment. See Pyles v. Fahim, 771 F.3d 403, 409 
(7th Cir. 2014). Dr. Santos refused to prescribe acetaminophen while Lucio wasn’t eating, 
and Lucio presented no evidence from which a jury reasonably could infer that the 
doctor had failed to exercise medically sound judgment. (We note that the literature is 
inconclusive regarding the extent to which acetaminophen, unlike other over‐the‐ 
counter painkillers, can be taken on an empty stomach. Compare National Consumers 
League and U.S. Food and Drug Administration, Avoid Food‐Drug Interactions, 
http://www.fda.gov/downloads/Drugs/ResourcesForYou/Consumers/BuyingUsing 
MedicineSafely/EnsuringSafeUseofMedicine/GeneralUseofMedicine/UCM229033.pdf, 
at 6–7 (no restrictions on taking on empty stomach), with DRUGS.COM, Acetaminophen, 
http://www.drugs.com/cdi/acetaminophen.html (last visited April 22, 2015) (take with 
No. 14‐3270                                                                              Page 4 
 
food to avoid stomach upset). And in this case Lucio’s hunger strike further complicated 
the doctor’s decision.) 
          
        As for the three days that Lucio went without painkillers after he abandoned his 
hunger strike, Lucio needed evidence that Dr. Santos was aware of, but did nothing to 
correct, the failure of other medical staff to fill the prescription for Ibuprofen or 
otherwise address Lucio’s shoulder pain. See Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 
2011); Hayes v. Snyder, 546 F.3d 516, 523 (7th Cir. 2008). Lucio’s unsubstantiated 
allegations of knowledge were not a substitute for evidence. See Klebanowski v. Sheahan, 
540 F.3d 633, 637 (7th Cir. 2008).   
         
        Lucio next argues that the district court erred by declining jurisdiction over his 
state‐law claim. But he does not point to any extraordinary circumstance that would call 
that decision into question, and thus we have no basis to conclude that the court abused 
its discretion by declining to exercise supplemental jurisdiction after dismissing all of 
Lucio’s federal claims. See 28 U.S.C. § 1367(c)(3); Capeheart v. Terrell, 695 F.3d 681, 686 (7th 
Cir. 2012). 
         
        Finally, Lucio argues that it was an abuse of discretion to deny his multiple 
requests for counsel. But the magistrate judge who handled those requests thoroughly 
explained his reasoning. The judge evaluated not only whether Lucio had done an 
adequate job gathering evidence, making his arguments, and understanding the 
governing laws, but also stated that the request for counsel would be reconsidered at 
each new stage of the litigation. In this relatively straightforward case, the judge acted 
within his discretion. See Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). 
         
        Accordingly, we AFFIRM the judgment of the district court.